14. Lamfalussy follow up - Future Structure of Supervision (
- Before the vote on paragraph 2(c) of the Annex:
co-rapporteur. - Mr President, in the light of topical developments we have strengthened the text in an oral amendment about the deposit guarantee schemes, and it reads 'the Lamfalussy Level 3 Committees can take decisions on the basis of a fair ...'. Sorry, I have the wrong one.
This one is about qualified majority voting in the Level 3 Committees. This text is brought in line with what should be done to guarantee that host Member States have an important say in the group supervision, and it reads that 'the Lamfalussy Level 3 committees take decisions on the basis of a fair and appropriate QMV system that takes into account the relative size of the financial sector and the GDP of each member State, as well as the systemic importance of the financial sector for the Member State'. From then on it is the same text.
Mrs van den Burg, unless I am mistaken I do not think that you read out the correct text.
co-rapporteur. - Mr President, it is the second one. It was indeed about the deposit guarantee schemes. We tried to strengthen the present text by asking that these rules in the European Union be 'urgently revised to avoid arbitrage between guarantee levels in Member States that may further increase volatility and undermine financial stability instead of increasing security and depositors' confidence'. Then it says they should also guarantee a level playing field for financial institutions. Sorry for this.
(Parliament agreed to accept both oral amendments)
- Before the vote on Amendment 8:
co-rapporteur. - Mr President, also as an acknowledgement of the frantic search by EU Member States to rescue the banking system, but not in a sufficiently coordinated way, we have thought that it makes sense to introduce this amendment. It reads: 'whereas the increasing cross-border nature of banking in Europe and the need to respond in a coordinated way to adverse shocks, as well as the need to deal with systemic risks effectively, require divergences between the national regimes of Member States to be reduced to the greatest extent possible; whereas there is a need to move beyond the studies that the European Commission has already carried out in this regard and to amend Directive 94/19/EC as soon as possible to provide the same level of protection for bank deposits across the whole European Union in order to preserve financial stability and depositors' confidence and avoid distortions of competition'.
(Parliament agreed to accept the oral amendment)